ON SECOND RETURN TO REMAND

TAYLOR, Judge.
The appellant, Larry Heard, appealed the partial denial of his petition for post-conviction relief filed pursuant to Rule 32, A.R.Crim.P. We remanded this cause so that the trial court could correct its order to state that the entire petition was denied. Heard v. State, 663 So.2d 967 (Ala.Cr.App.1993). We remanded the cause a second time after the trial court failed to comply with our directions. Heard v. State, 663 So.2d 970 (Ala.Cr.App.1993).
The trial court has now filed a return to remand complying with our directions. The petition has been denied in all aspects. The judgment of the circuit court is now due to be affirmed.
AFFIRMED.
All the Judges concur.